

Exhibit 10.36


TRANSITION SERVICES AGREEMENT


This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
November 13, 2018 by and among Sphere 3D. Corp and subsidiaries, an Ontario
corporation (“Seller”) and, Overland Storage, Inc., a California corporation
(“Overland / Buyer”). Seller, Overland and Buyer are referred to collectively as
the “Parties” or individually as a “Party.” Each capitalized term used herein
and not otherwise defined will have the meaning ascribed to such term in the
Share Purchase Agreement (as hereinafter defined).


RECITALS


A.Seller, Overland and Buyer have entered into that certain Share Purchase
Agreement dated February 20, 2018 (as amended by that certain First Amendment to
Share Purchase Agreement dated as of August 21, 2018, the “Share Purchase
Agreement”) pursuant to which Seller will sell to Buyer, and Buyer will
purchase, all of the issued and outstanding shares of Overland, upon and subject
to the terms therein.


B.In connection with the consummation of the transactions contemplated by the
Share Purchase Agreement, Seller, Overland and Buyer desire to execute and
deliver this Agreement providing for Overland’s provision of certain transition
services to Seller, and Seller’s provision of certain transition services to
Overland, after the Closing.


AGREEMENT


In consideration of the mutual covenants set forth in this Agreement and other
good and valuable consideration, the receipt of which are hereby acknowledged,
each Party hereby agrees as follows:


1.    Transition Services and Third Party Agreements.
(a)    Upon the terms and conditions contained in this Agreement and Schedule A
attached hereto (the “Schedule”), during the Term, Overland will, or Buyer will
cause one or more of its Affiliates to, provide following the Closing to Seller
those services described in the Schedule (each such service, a “Service”, and,
collectively, the “Services”), and Seller will pay for the Services in
accordance with the terms of this Agreement.


(b)    Overland, or any of its Affiliates providing Services at any time, may
hire or engage one or more third-party service providers (the “Third Party
Providers”) to perform any or all of its obligations (the “Third Party
Services”) under this Agreement pursuant to licenses or other contractual
arrangements (the “Third Party Provider Agreements”). Seller acknowledges that,
as of the date hereof, Overland engages Third Party Providers to perform certain
obligations in connection the Business, including warehousing, logistics and
customer support services , and Seller hereby consents to Overland’s continued
use of such Third Party Providers to perform Services under this Agreement. Any
obligation of Overland to Seller under this Agreement, which obligation is
performed, satisfied or fulfilled by an Affiliate of Overland or any Third Party
Provider, will be deemed to have been performed, satisfied or fulfilled by
Overland.


(c)    The Parties understand, acknowledge and agree that in some cases, the
continued participation of Third Party Providers under Third Party Provider
Agreements may require certain consents, approvals, permissions or licenses
(collectively, “Authorizations”), that certain Authorizations may be required in
order for Overland to provide the Services pursuant to this Agreement, and that
obtaining the foregoing Authorizations may involve additional out of pocket
costs, expenses, fees, charges or commissions (“Authorization Expenses”). The
Parties agree to cooperate to obtain all Authorizations sufficient to enable
Overland or its Third Party Providers to perform the Services in accordance with
this Agreement. Seller agrees to pay or reimburse Overland, as applicable, for
any and all reasonable and necessary Authorization Expenses it incurs in
connection with the provision of Services or satisfaction of its obligations
under this Agreement. Subject to Section 9 and each Party’s agreement of
cooperation set forth in this Section 1(c), failure to obtain any such
Authorization, and any resulting failure to provide Services




--------------------------------------------------------------------------------




hereunder, will not be deemed a breach of this Agreement and Overland will be
under no obligation to provide such Service if the Authorization cannot be
obtained.


(d)    Seller hereby grants to Overland and its Affiliates providing Services
hereunder, on behalf of itself, a non-exclusive, royalty-free, fully paid
license under all intellectual property of Seller (other than trademarks,
service marks, trade names, trade dress and domain names) as necessary for, and
solely for the purpose of, the provision of Services by Overland and its
Affiliates hereunder.


(e)    Upon the terms and conditions contained in this Agreement and Schedule B
attached hereto, during the Term, Seller will, or will cause one or more of its
Affiliates to, provide following the Closing to Overland those services
described in Schedule B (the “Seller Services”), and Overland will pay for the
Seller Services in accordance with the terms of this Agreement. Any obligation
of Seller to Overland under this Agreement, which obligation is performed,
satisfied or fulfilled by an Affiliate of Seller, will be deemed to have been
performed, satisfied or fulfilled by Seller.


2.    Standard of Performance; Limitations on Providing Services.
(a)    Each Seller and Overland covenants that it will perform, and will cause
to be performed, the Services or the Seller Services, as applicable, at a level
of quality, speed and diligence consistent in all material respects with past
practices of their respective businesses and in accordance with the terms of
this Agreement and applicable law. Each of Seller and Overland will not be
required to provide any Service or Seller Service, as applicable, to the extent
performance of such Seller Service by Seller or such Service by Overland is
prohibited by, or would require Seller or Overland, as applicable, to violate,
any applicable laws. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH OF SELLER AND
OVERLAND DISCLAIMS ALL WARRANTIES, STATUTORY, EXPRESS OR IMPLIED, INCLUDING THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE IN
CONNECTION WITH THE PERFORMANCE OF THE SERVICES AND THE SELLER SERVICES, AS
APPLICABLE, HEREUNDER.


(b)    Each of Seller and Overland will provide, or cause to be provided, the
Seller Services or the Services, as applicable, without interruption. In the
event that Seller or Overland is wholly or partially prevented from, or delayed
in, providing one or more Seller Services or Services, as applicable, or one or
more Seller Services or Services, as applicable, are interrupted or suspended,
by reason of events beyond its reasonable control (including acts of God, act of
governmental authority, act of the public enemy or due to fire, explosion,
accident, floods, embargoes, epidemics, war, acts of terrorism, nuclear
disaster, labor difficulty, civil unrest and/or riots, civil commotion,
insurrection, severe or adverse weather conditions, lack of or shortage of
electrical power, malfunctions of equipment or software programs or any other
cause beyond the reasonable control of Overland) (each, a “Force Majeure
Event”), Seller and Overland, as applicable, will not be obligated to deliver
the affected Seller Services or Services, as applicable during such period, and
Overland and Seller, as applicable, will not be obligated to pay for any Seller
Services or Services, as applicable, not delivered; provided that, during the
duration of a Force Majeure Event, Seller and Overland, as applicable, will use
commercially reasonable efforts to (i) avoid or remove such Force Majeure Event,
(ii) resume its performance under this Agreement with the least practicable
delay, and (iii) cooperate with Overland’s or Seller’s insurance providers, as
applicable, with respect to matters relating to Seller’s or Overland’s
performance of the Seller Services or Services, as applicable.






--------------------------------------------------------------------------------




3.    Payment of Fees and Charges. In consideration for the Seller Services and
Services, as applicable, provided hereunder, Seller will pay to Overland the
amounts for such Services as specified in the Schedule (the “Overland Charges”)
and Overland will, and Buyer will cause Overland to, pay to Seller the amounts
for such Seller Services as specified in Schedule B (the “Seller Charges”).
Overland will invoice Seller monthly for Services provided, and amounts invoiced
will be payable within 30 days of the date of invoice except as expressly
contemplated in the Schedule. Payroll and payroll related expenses will be
billed and paid at cost at the time it is due. Any travel expenses incurred by
Overland upon Seller’s request will be billed at actual cost. Any project-based
fees for Services will be negotiated between Seller and Overland. Seller will
not withhold any payments to Overland under this Agreement, notwithstanding any
dispute that may be pending between them, in order to offset payments due to
Seller pursuant to this Agreement, the Share Purchase Agreement or otherwise,
unless such withholding is mutually agreed by the Parties or is provided for in
the final ruling of a court having jurisdiction pursuant to the terms of this
Agreement. Seller will invoice Overland monthly for Seller Services provided,
and amounts invoiced will be payable within 30 days of the date of invoice
except as expressly contemplated in Schedule B. Payroll and payroll related
expenses will be billed and paid at cost at the time it is due. Any travel
expenses incurred by Seller upon Overland’s request will be billed at actual
cost. Any project-based fees for Seller Services will be negotiated between
Seller and Overland. Overland will, and Buyer will cause Overland to, not
withhold any payments to Seller under this Agreement, notwithstanding any
dispute that may be pending between them, in order to offset payments due to
Overland pursuant to this Agreement, the Share Purchase Agreement or otherwise,
unless such withholding is mutually agreed by the Parties or is provided for in
the final ruling of a court having jurisdiction pursuant to the terms of this
Agreement.


4.    Taxes. Seller will be responsible for all sales, use, excise, services and
other similar taxes, levies and charges not otherwise included in the Overland
Charges (other than taxes based, in whole or in part, on the net income, profits
or employees of Overland) imposed by applicable law on the provision of Services
to Seller hereunder and upon receipt of an invoice for such taxes, levies and
charges. If Overland is required to pay any such taxes, levies or charges in
connection with its provision of Services under this Agreement, Seller will
promptly reimburse Overland therefor or pay such amount directly to the
applicable taxing authority as provided by applicable law. Overland will use
commercially reasonable efforts to cooperate with Seller in filing any
reasonably requested documentation and certificates that would reduce any taxes
on Services or result in a refund of such taxes. Overland will be responsible
for all sales, use, excise, services and other similar taxes, levies and charges
not otherwise included in the Seller Charges (other than taxes based, in whole
or in part, on the net income, profits or employees of Seller) imposed by
applicable law on the provision of Seller Services to Overland hereunder and
upon receipt of an invoice for such taxes, levies and charges. If Seller is
required to pay any such taxes, levies or charges in connection with its
provision of Seller Services under this Agreement, Overland will promptly
reimburse Seller therefor or pay such amount directly to the applicable taxing
authority as provided by applicable law. Seller will use commercially reasonable
efforts to cooperate with Overland in filing any reasonably requested
documentation and certificates that would reduce any taxes on Seller Services or
result in a refund of such taxes.


5.    Term; Termination; Survival.


(a)    The following Sections will survive any termination, cancellation or
expiration of this Agreement or a particular Service: [Section 1(d)(ii) (until
the expiration or termination of each of the agreements referred to in such
clause), Section 1(d)(iii) (until the earlier of the receipt of the Outstanding
Third Party Consent or the expiration or termination of each of the agreements
referred to in such clause)], Section 3 and Section 4 (in each case, to the
extent of Overland Charges or Seller Charges and taxes accrued prior to
termination, cancellation or expiration), and Sections 7 through 22. For clarity
and avoidance of doubt, in the event of termination with respect to one or more
but less than all Seller Services or Services, this Agreement will continue in
full force and effect with respect to any Seller Services or Services not
terminated thereby.






--------------------------------------------------------------------------------




6.    Administration of Services.
(a)    Each of Seller and Overland will designate one or more persons in
Schedule C who are authorized to bind Seller and Overland, respectively (each, a
“Representative”) with respect to matters contemplated by this Agreement,
including the facilitation and administration of this Agreement and resolution
of any disputes arising hereunder. Each Party may treat an act of a
Representative of the other Party as being authorized by such other Party
without inquiring about such act or ascertaining whether such Representative had
authority to so act. Each Party will have the right at any time and from time to
time to replace its Representative by giving notice in writing to the other
Party setting forth the name of (i) the Representative to be replaced and (ii)
the replacement person, and certifying that the replacement Representative is
authorized to act for the Party in respect of the matters contemplated by this
Agreement.
(b)    Seller acknowledges and agrees that on and after the date hereof, it may
own or control certain properties and premises to which Overland may need access
in order to provide some or all of the Services. In order for Overland to
perform its obligations under this Agreement, Seller agrees to provide
reasonable access to such properties and premises to Overland during normal
business hours to the extent necessary to enable Overland to furnish the
Services contracted for hereunder. Overland acknowledges and agrees that on and
after the date hereof, it may own or control certain properties and premises to
which Seller may need access in order to provide some or all of the Seller
Services. In order for Seller to perform its obligations under this Agreement,
Overland agrees to provide reasonable access to such properties and premises to
Seller during normal business hours to the extent necessary to enable Seller to
furnish the Seller Services contracted for hereunder.


7.    Relationship of the Parties. In providing the Seller Services or Services
hereunder, Seller or Overland, as applicable, and any third parties acting on
behalf of Seller or Overland, as applicable, will act solely as independent
contractors. Nothing herein will constitute, be construed as, or create in any
way or for any purpose a partnership, joint venture or principal-agent
relationship between Overland and Seller. No Party will have any power to
control the activities and/or operations of the other Party. No Party will have
any power or authority to bind, commit or act as agent for the other Party. In
providing the Services hereunder, Overland’s employees and agents will not be
considered employees or agents of Seller, nor will Overland’s employees or
agents be eligible or entitled to any compensation, benefits, perquisites or
privileges (including severance) given or extended to any of Seller’s employees.
In providing the Seller Services hereunder, Seller’s employees and agents will
not be considered employees or agents of Overland, nor will Seller’s employees
or agents be eligible or entitled to any compensation, benefits, perquisites or
privileges (including severance) given or extended to any of Overland’s
employees.


8.    Intellectual Property and Data. Overland and Seller will each retain
ownership of their Intellectual Property and data existing as of the date
hereof, except as may otherwise be provided for in the Share Purchase Agreement
or the other agreements contemplated thereby. Unless otherwise agreed in
writing, each Party hereto agrees that any Intellectual Property or data of the
other Party or its licensors made available to such Party in connection with the
provision of Seller Services or Services will remain the sole property of the
Party that is the owner of such Intellectual Property or data; provided, that,
as between Overland and Seller, (a)(i) Seller will own any derivative works,
additions, modifications, translations or enhancements to Seller’s Intellectual
Property that Overland makes or has made on Seller’s behalf, and (ii) Seller
will exclusively own any and all data generated with respect to, and in the
course of, the provision of the Services by Overland and (b)(i) Overland will
own any derivative works, additions, modifications, translations or enhancements
to Overland’s Intellectual Property that Seller makes or has made on Overland’s
behalf, and (ii) Overland will exclusively own any and all data generated with
respect to, and in the course of, the provision of the Seller Services by
Seller.






--------------------------------------------------------------------------------




9.    Commercially Reasonable Efforts; Further Assurances. Each Party will use
commercially reasonable efforts to cooperate with the other Party in performing
its obligations hereunder, subject to the standards of performance described in
Section 2 hereof. Such cooperation will include exchanging information,
providing electronic access to systems and platforms used in connection with the
Seller Services and Services, and, subject to the terms hereof, using
commercially reasonable efforts to obtain all consents, licenses, sublicenses or
approvals necessary to permit each Party to perform its obligations hereunder.
The Representatives of each Party will consult with each other from time to time
and the Parties will use commercially reasonable efforts to cooperate with each
other in order to effect an efficient transition and to minimize the expense
thereof and the disruption of the business of the Parties. Without limiting the
foregoing, such cooperation will include the execution and delivery of such
further instruments or documents as may be reasonably requested by the other
Party to enable the full performance of each Party’s obligations hereunder.


10.    Confidentiality.
(a)    For purposes of this Agreement (i) “Confidential Information” means any
confidential or proprietary information of either Party or any member of its
Group, whether relating to customer information, trade data, trade secrets, or
business practices of the other Party, that either Party or any member of its
Group, obtains in connection with the provision or receipt of Seller Services or
Services under this Agreement (whether prior to, on or following the date
hereof) from the other Party or its Group, and
(ii)“Group” means, with respect to either Party, such Party’s Affiliates,
employees, agents, subcontractors or vendors and, with respect to Overland, any
of its Third Party Providers.


(b)    Each Party agrees not to disclose the other Party’s Confidential
Information to (i) any third party, or (ii) any other member of such Party’s
Group who does not need such Confidential Information in connection with
performing or receiving the Seller Services or Services. No Party will use
Confidential Information of the other Party for any purpose other than as
contemplated by this Agreement (whether for its own benefit or for the benefit
of any other Person).


(c)    Notwithstanding the foregoing, if a Party or one of its Group members is
legally required, by order of a court of competent jurisdiction or other
governmental authority, to disclose Confidential Information of the other Party
(a “Compelled Party”), such Compelled Party will, if legally permitted to do so,
provide the disclosing Party whose Confidential Information is being subjected
to compelled disclosure (the “Subject Party”) with prior written notice of such
legal requirement or request to disclose. If the Subject Party so requests, the
Compelled Party will cooperate at the expense of the Subject Party in seeking
any protective arrangements reasonably requested by the Subject Party. If a
protective arrangement is not obtained, the Compelled Party (i) may thereafter
disclose or provide such Confidential Information to the extent required by
applicable law (as so advised by counsel), lawful process or governmental
authority, without liability therefor and (ii) will exercise commercially
reasonable efforts to have confidential treatment accorded to any such
Confidential Information so provided or furnished.


(d)    It is expressly understood that no information will be subject to these
confidentiality provisions, or otherwise deemed to be Confidential Information,
if: (i) the Party or Group receiving such Confidential Information legally
learned of such Confidential Information from a third party, provided such third
party is not known by the receiving Party or Group to be bound by any
confidentiality obligation regarding such information and the receiving Party or
Group does not owe any confidentiality obligation to such third party, (ii) a
Party or Group independently had knowledge of such Confidential Information
prior to the date hereof and without a duty of confidentiality to any Person,
(iii) such Confidential Information is available through the public domain,
other than through improper disclosure by the recipient or its Group, or (iv)
was independently developed without use of, or reference to, any of the
Confidential Information furnished by or on behalf of the disclosing Party in
connection with this Agreement.


(e)    Notwithstanding the foregoing, each of the Parties acknowledge their
respective obligations under Section 6.2(a) (Confidentiality) of the Share
Purchase Agreement, the terms of which are incorporated herein by reference.






--------------------------------------------------------------------------------




(f)    The terms of this Section 10 will survive the termination or expiration
of this Agreement and will remain in full force and effect for so long as (i)
Seller or its Group retains any of Overland’s or Buyer’s Confidential
Information or (ii) Overland, Buyer or their respective Groups retain any of
Seller’s Confidential Information.


(g)    Each Party hereby agrees to promise the performance by each member of
such Party’s Group with the obligations set forth in this Section 10.


11.    Limitation on Liability. Overland’s entire aggregate liability pursuant
to this Agreement will be limited to amounts actually paid by Seller pursuant to
this Agreement, except as otherwise contemplated herein. Seller’s entire
aggregate liability pursuant to this Agreement will be limited to amounts
actually paid by Overland and Buyer pursuant to this Agreement, except as
otherwise contemplated herein. In no event will Overland or Seller be liable for
any punitive damages or any special, incidental, indirect or consequential
damages of any kind or nature (including lost profits for business interruption
or otherwise), or any diminution in value, regardless of the form of action
through which such damages are sought. Notwithstanding the foregoing, no
limitation of either Party’s liability will apply to damages arising under
Sections 8 (Intellectual Property and Data) or 10 (Confidentiality).


12.    Indemnification.
(a)    Subject to Section 11 (Limitation on Liability), Buyer and Overland will
indemnify and hold harmless Seller and its Affiliates and each of their
respective officers, directors, members, partners, managers and employees
(collectively, the “Seller Indemnified Parties”) from and against any losses,
costs or expenses (including reasonable attorneys’ fees and expenses),
judgments, fines, claims, damages and assessments (“Losses”) that are imposed on
or incurred by the Seller Indemnified Parties arising directly from Overland’s
or Buyer’s provision of Services hereunder or otherwise arising directly as a
result of the performance by Overland or Buyer of its obligations under this
Agreement to the extent such Losses are caused by the grossly negligent acts or
willful misconduct in Overland’s or Buyer’s provision of Services under this
Agreement (as determined by a court of competent jurisdiction upon entry of a
final judgment rendered and unappealable or not timely appealed), unless such
acts or omissions:


(i)    were taken by Overland or Buyer at the express instruction of Seller; or


(ii)    were taken by Overland or Buyer in good faith and were consistent with
the advice of Overland’s attorneys, accountants, or other professional advisors.
(b)    Subject to Section 11 (Limitation on Liability), Seller will indemnify
and hold harmless Buyer, Overland and their respective Affiliates and each of
their respective officers, directors, members, partners, managers and employees
(collectively, the “Overland Indemnified Parties”) from and against any Losses
that are imposed on or incurred by the Overland Indemnified Parties arising
directly from Seller’s provision of Seller Services hereunder or otherwise
arising directly as a result of the performance by Seller of its obligations
under this Agreement to the extent such Losses are caused by the grossly
negligent acts or willful misconduct in Seller’s provision of Seller Services
under this Agreement (as determined by a court of competent jurisdiction upon
entry of a final judgment rendered and unappealable or not timely appealed),
unless such acts or omissions:


(i)    were taken by Seller at the express instruction of Overland or Buyer; or


(ii)    were taken by Seller in good faith and were consistent with the advice
of Seller’s attorneys, accountants, or other professional advisors.






--------------------------------------------------------------------------------




13.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, by messenger service or by electronic mail, (b) on the date of
confirmation of receipt (or, the first (1st) Business Day following such receipt
if the date is not a Business Day) of transmission by facsimile, (c) on the date
of transmission if sent by email (provided, that such email states that it is a
notice delivered pursuant to this Section 10.1) or (d) on the date of
confirmation of receipt (or, the first (1st) Business Day following such receipt
if the date is not a Business Day) if delivered by a nationally recognized
courier service. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:


if to Buyer or Overland, to:
Overland Storage
125 S Market Street
San Jose, CA 95113
Attention: Eric Kelly
Email: ekelly@overlandtandberg.com            


if to Seller to:
Sphere 3D Corp.
4542 Ruffner Street, Suite 250San Diego, California 92111
Attention:     Peter Tassiopoulos, President
Email: peter.tassiopoulos@sphere3d.com




14.    Interpretation. For purposes of this Agreement, the words “include,”
“includes” and “including,” when used herein, shall be deemed in each case to be
followed by the words “without limitation.” The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


15.    Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.


16.    Entire Agreement; Third-Party Beneficiaries. This Agreement
(i) constitutes the entire agreement among the parties with respect to the
subject matter in this Agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter in this Agreement, and (ii) is not intended to confer upon any
other Person any rights or remedies hereunder, except as specifically provided
herein.


17.    Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the greatest extent possible, the economic, business and
other purposes of such void or unenforceable provision.




18.    Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of California,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof. Each of Buyer, Overland and Seller irrevocably
submits to the exclusive jurisdiction of (a) the Superior Courts of the State of
California, Santa Clara County, and (b) the United States District Court in
Santa Clara, California, for the purposes of any suit, action or other
proceeding arising out of this Agreement.






--------------------------------------------------------------------------------




19.    Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.


20.    Assignment. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of each of the other parties. Any purported assignment in violation of this
Section 20 shall be void. Subject to the preceding sentence, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.


21.    Waiver of Jury Trial. SUBJECT TO THE LIMITATIONS IMPOSED BY APPLICABLE
LAW, EACH OF BUYER, OVERLAND AND SELLER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF BUYER, OVERLAND OR SELLER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.




[Signature page follows]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Transition Services
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.


OVERLAND STORAGE, INC.
By:    /s/ Peter Tassiopoulos        
Name:    Peter Tassiopoulos
Title:    Director
SPHERE 3D CORP.
By:    /s/ Peter Tassiopoulos        
Name:    Peter Tassiopoulos
Title:    President




--------------------------------------------------------------------------------







Schedule A1: Buyer
Description Facilities Services


Overland will, or Buyer will cause one or more of its Affiliates to, provide
following the Closing and during the Term to Seller those services described in
this Schedule A. Overland will only be obligated to perform the services
described in this Schedule A if and to the extent that, in its sole discretion,
it has access to the personnel and other resources reasonably necessary to
perform the services in a manner that does not substantially interfere with the
business of Overland; provided, that Overland shall not take actions with the
primary purpose of ceasing to have access to the personnel and other resources
reasonably necessary to perform the services in this Schedule A. Seller will use
its commercially reasonable efforts to arrange to replace the services provided
by Overland hereunder as soon as reasonably practicable after the Closing with
services it provides for itself or with services it obtains from third parties.
In consideration for the services provided hereunder, Seller will pay to
Overland the amounts for such services as specified in this Schedule A.
.
1.
Facilities

a.
Term:

i.
6 months from deal close

1.
Note: San Jose has two facilities

a.
through the end of December 125 South Market facility

b.
for remainder of term, Interim San Jose facility

b.
Scope / Description of Facilities and Services to be provided. Shared facilities
described below in this section. Seller and Buyer’s facilities use are highly
integrated and cannot be separated piecemeal immediately on deal close.
Therefore, Overland will perform these services as an inseparable package until
Seller is ready to transition to its own facilities on an agreed upon transition
date, which will be no later than the expiration of the Term







--------------------------------------------------------------------------------





Facility
Owned by*
% allocation to Seller
Description of Seller use
San Diego 4542 Ruffner (sq. feet: 5164 workspace, 400 Lab space )
Overland / Buyer
Sphere 3D
50% of workspace (excludes lab)
0% of lab and electrical
•    Workspace for employee resources shared with Overland
San Jose 125 South Market (9898 sq ft 13th floor); (384 sq ft 2nd floor)
Overland / Buyer
(until December 31, 2018)
Sphere 3D
10% of 13th floor workspace & parking
100% of 2nd floor lab & electrical
•    Sphere 3D 2nd floor lab
•    Workspace for 3 Sphere 3D employees (Snap Engineering & tech support)
San Jose Interim Facility (Regus 117 Park Ave)
Overland / Buyer
(effective: January 1, 2019)
Sphere 3D
10% workspace & parking for 3


•    Workspace for 3 Sphere 3D employees (Snap Engineering & tech support)
Lease Agreement dated between Prologis TLF (Dallas), LLC and Unified ConneXions,
Inc. (Plano Distribution Center)
Sphere 3D / Seller
100% allocation to Sphere 3D
•    Sphere 3D 100% utilized



* Footnote: If by deal close either the San Jose lease and/or the Plano leases
assignments per the SPA Assignment schedules has not been completed, both
parties agree to honor payments per the allocations listed above.


Fees and Expenses


During the Term, Seller will pay to Overland Monthly Service Fees set forth
below:


a)
San Jose 125 South Market Facilities Fees (until December 31, 2018)

a.
Workspace facilities fee: $4,666

i.
[(Sphere 3D headcount allocation percentage) x (the monthly lease of San Jose
13th floor facility)]+ [(S3D headcount) x (parking fee)]

b.
Lab Facilities fee: $3,421

i.
(2nd floor computer room lease) + (computer room electrical / utility fee)



b)
San Jose Interim Facility Fees (starts January 1, 2019)

a.
Workspace facilities fee: $868

i.
[(Sphere 3D headcount allocation percentage) x (the monthly lease of San Jose
interim location)]+ [(S3D headcount) x (parking fee)]



c)
San Diego 4542 Ruffner Facilities Fees**

a.
Shared Utilities fee: $548

i.
Utilities fee = (S3D headcount allocation percentage) x [(utilities estimate)
minus (lab electrical estimate)]

b.
Shared Workspace fee: Starting February 1, 2019**, pay monthly fee of $4567 for
employee workspace based on the following formulas

i.
Workspace fee = (S3D headcount allocation percentage) x (workspace square
footage) x (lease cost per square foot)

1.
Workspace square footage = (total San Diego square footage) minus (Lab square
footage)







--------------------------------------------------------------------------------





**Footnote: Per the terms of the San Diego Facility Lease agreement, the first 3
months are free with facilities Lease payments starting February 2019.








--------------------------------------------------------------------------------







Schedule A2
Description of Buyer Services: SnapServer Tech Support & Logistics


Overland will, or Buyer will cause one or more of its Affiliates to, provide
following the Closing and during the Term to Seller those services described in
this Schedule A. Overland will only be obligated to perform the services
described in this Schedule A if and to the extent that, in its sole discretion,
it has access to the personnel and other resources reasonably necessary to
perform the services in a manner that does not substantially interfere with the
business of Overland; provided, that Overland shall not take actions with the
primary purpose of ceasing to have access to the personnel and other resources
reasonably necessary to perform the services in this Schedule A. Seller will use
its commercially reasonable efforts to arrange to replace the services provided
by Overland hereunder as soon as reasonably practicable after the Closing with
services it provides for itself or with services it obtains from third parties.
In consideration for the services provided hereunder, Seller will pay to
Overland the amounts for such services as specified in this Schedule A.


1.
SnapServer Tech Support & Logistics Services

a.
Term 12 months from deal close date

i.
However, by mutual agreement, 60 days’ notice can be given by seller or buyer o
terminate before the term date

b.
Seller Transition plan: transition to Sphere 3D Service Support and Logistics
Infrastructure and 3rd-party service agreements. Overland will provide the
reasonable support to transition the services to Seller by the term date

c.
Scope / Description of Services to be provided. Business processes described
below in this section performed by Overland on behalf of Seller. Seller and
Overland's SnapServer support processes are highly integrated across multiple
entities and regions and cannot be separated piecemeal immediately on deal
close. Therefore, Overland will perform these services as an inseparable package
until Seller is ready to take on all of this work on an agreed upon transition
date, which will be no later than the expiration of the Term





#
Description
1
Introductions to end-users, customers and 3rd Party Services providers:
Overland will facilitate (i) communications between Seller and the customers and
end-users, and (ii) introductions to 3rd-party Services and Logistics Providers
of the Business. In connection with these services, Overland will also transfer
basic knowledge and data to Seller exclusively related to the Services and
Logistics processes and business





--------------------------------------------------------------------------------





#
Description
2
SnapServer Service / Logistics processes:
a)    Customer service
b)    Order fulfillment
c)    Customer, supplier and materials database administration
d)    Product service
e)    Returned goods processing and administration
f)    Warranty administration
g)    Technical Support
h)    Consignment inventory control
i)    Supply chain management
3
Reliance on Overland IT systems:
Use of Overland IT software and hardware systems for each work day during which
Overland processes service, support and logistics activity on Seller’s behalf


•    Tech Support Telephony Phone Tree System Recommend dedicated Snap line
•    Tech Support Clientele Tech support / CRM tool
•    Ops Agile Doc control (BOM, part #s, etc)
•    Ops Baan ERP,MRP
•    Ops GSB ERP / MRP
•    Ops TD HK / GTEC SAP
•    Development IT backups, other IT managed systems Backup of critical systems
in the lab. snapftp, IT hosted VMs
•    Sales/Mktg SnapServer related parts of Company Web and Partner Portal
Snapserver.com domain, other snap related domain names, Online help, knowledge
base (JIVE), customer support portal, Partner FastTrack Portal etc., Sharepoint,
Documentation, Tech Pubs
4
Logistics and support provided by third party suppliers. Examples could include:
a)    3rd party warehouses
b)    Freight and freight planning including the repositioning of inventory to
the Seller’s
locations
c)    Returned goods processing provided by a 3rd party
d)    In-bound and out-bound freight costs
e)    Customs clearance
f)    3rd party Overland Authorized Service Providers


5
Use of Overland facilities:
Use of Overland office facilities by former Overland employees that work for or
contract with Seller on a temporary or full time basis. Includes facility access
and use of conference rooms and phones.







--------------------------------------------------------------------------------





#
Description
6
Contract Manufacturer:
Overland will work with Seller, and the contract manufacturers, to transition
supply to the Seller. Overland will place any new purchase orders to the
manufacturer or other supplier on Overland’s account as requested. For orders on
behalf of the Seller, Seller agrees that Overland will not be required to submit
any orders unless the obligation to the supplier is expressly agreed to be the
Seller’s.


Manufacturing AIC XSR 40 and 120
Manufacturing GTEC / THDK XSD 40







Fees and Expenses


During the Term, Seller will pay to Overland Monthly Service Fees as set forth
below. These fees will continue until the expiration of this agreement


1.
Flat Monthly fee of $15,000 to receive the services and support as outlined in
the scope and description of services table above.





--------------------------------------------------------------------------------





Name
Position
% Allocated to Seller
 
Europe /APAC / Japan Tech Support
100%
 
Snap Escalations & logistics mgmt.
20%
 
US order entry
25%
 
Europe order entry
25%
 
Asia order entry
25%
 
Tandberg order entry
25%
 
Pipeline & forecast mgmt
25%
 
Materials Planning
25%
 
Manuf. Quality
30%
 
WW logistics
20%
 
Americas Logistics
20%
 
EMEA / Tandberg Logistics
10%
 
Service inventory mgmt
20%
 
Customer Service / Warranty Contracts
10%
 
Customer Service / RMA logistics
20%
 
RMA Logitstics
20%
 
Customer Services / Contracts admin
20%
 
Warranty Sales support (Europe, APAC, Japan)
20%
 
Warranty Sales Support Americas
20%
 
WW procurement
25%



2.
A monthly fee to support the SNAP service contract services through 3rd-party
ASPs, Logistics and Freight. This fee will be calculated as follows

a.
specific identification will be used to bill to Sphere the exact amounts from
what is invoiced from the 3rd party to Overland. This will be delivered to
Seller as an itemized invoice with this information monthly.

i.
    Example: 3rd-party Invoices for Dispatch of onsite service and RMA parts
shipment and replacement would be identified by the unique serial part number,
service contract identifier, and the 3rd party vendor







--------------------------------------------------------------------------------







Schedule A3
Description of Buyer Services: HR


Overland will, or Buyer will cause one or more of its Affiliates to, provide
following the Closing and during the Term to Seller those services described in
this Schedule A. Overland will only be obligated to perform the services
described in this Schedule A if and to the extent that, in its sole discretion,
it has access to the personnel and other resources reasonably necessary to
perform the services in a manner that does not substantially interfere with the
business of Overland; provided, that Overland shall not take actions with the
primary purpose of ceasing to have access to the personnel and other resources
reasonably necessary to perform the services in this Schedule A. Seller will use
its commercially reasonable efforts to arrange to replace the services provided
by Overland hereunder as soon as reasonably practicable after the Closing with
services it provides for itself or with services it obtains from third parties.
In consideration for the services provided hereunder, Seller will pay to
Overland the amounts for such services as specified in this Schedule A.


2.
HR & Payroll Services

a.
Term: 24 months from deal close date

i.
After 6 months, However, with 60 days’ notice, seller or buyer has the right to
terminate before the term date

b.
Seller Transition plan: transition to a Seller resourced HR support. Overland
will provide the reasonable support to transition the services to Seller by the
term date

c.
Scope / Description of Services to be provided are as follows





#
Description
1
Reliance on Overland HR systems:
Use of Overland IT software and hardware systems for each work day during which
Overland processes HR support and activity on Seller’s behalf


e.g, ADP


2
HR Services
•    Benefits processing and support
•    HR counsel
•    Recruiting / Hiring Support
•    Employee Termination support



Fees and Expenses


•
During the Term, Seller will pay to Overland a Monthly Service Fee set forth
below:







--------------------------------------------------------------------------------





1.
$2500 fee for both 1) the allocated employees on the Overland payroll as listed
below and 2) the HR Services / Systems listed above (e.g. ADP Payroll & benefits
processing and management)



Name
Position
% Allocated to Seller
 
HR executive
10%



2.
Monthly Reimbursement fee for the HVE employee health benefit payments made by
Overland on behalf of Sphere 3D.





--------------------------------------------------------------------------------







Schedule A4
Description of Services: Legal


Overland will, or Buyer will cause one or more of its Affiliates to, provide
following the Closing and during the Term to Seller those services described in
this Schedule A. Overland will only be obligated to perform the services
described in this Schedule A if and to the extent that, in its sole discretion,
it has access to the personnel and other resources reasonably necessary to
perform the services in a manner that does not substantially interfere with the
business of Overland; provided, that Overland shall not take actions with the
primary purpose of ceasing to have access to the personnel and other resources
reasonably necessary to perform the services in this Schedule A. Seller will use
its commercially reasonable efforts to arrange to replace the services provided
by Overland hereunder as soon as reasonably practicable after the Closing with
services it provides for itself or with services it obtains from third parties.
In consideration for the services provided hereunder, Seller will pay to
Overland the amounts for such services as specified in this Schedule A.




1.
Legal Services

a.
Term 3 months from deal close date; with automatic monthly renewal until
cancelled per terms below

i.
with 30 days notice before the term date, seller has the right to terminate

b.
Scope / Description of Services to be provided. Legal Services and Support
described below in this section

i.
Services from Buyer on behalf of Seller (General Counsel)

1.
Public company compliance/corporate governance

a.
E.g., periodic reports, filings, Nasdaq related compliance, shareholder meetings

2.
Ongoing litigation

3.
Board meetings and minutes

4.
Stock related matters



Fees and Expenses


During the Term and where applicable, Seller will Pay Monthly Service Fees which
represent a percentage allocation of Salary with benefits burden for the legal
services provided by the Overland employee as set forth below and at a rate
mutually agreed to in writing by both parties. These fees will continue until
the expiration of this agreement.




Name
Position
Employed by:
Monthly % Allocation to Seller
 
General Counsel
Overland / Buyer
50%







--------------------------------------------------------------------------------







Schedule A5


Buyer Services: Finance




Overland will, or Buyer will cause one or more of its Affiliates to, provide
following the Closing and during the Term to Seller those services described in
this Schedule A. Overland will only be obligated to perform the services
described in this Schedule A if and to the extent that, in its sole discretion,
it has access to the personnel and other resources reasonably necessary to
perform the services in a manner that does not substantially interfere with the
business of Overland; provided, that Overland shall not take actions with the
primary purpose of ceasing to have access to the personnel and other resources
reasonably necessary to perform the services in this Schedule A. Seller will use
its commercially reasonable efforts to arrange to replace the services provided
by Overland hereunder as soon as reasonably practicable after the Closing with
services it provides for itself or with services it obtains from third parties.
In consideration for the services provided hereunder, Seller will pay to
Overland the amounts for such services as specified in this Schedule A.


2.
Finance Services

a.
Term: 6 months from deal close date

i.
However, with 30 days notice, seller has the right to terminate before the term
date

b.
Seller Transition plan: transition to a Sphere 3D resourced finance and audit
team. Buyer will provide the reasonable support to transition the services to
Sphere 3Dby the term date

i.
After the first 30 days of the term, buyer and seller have the right to
periodically review the scope of work and services and mutually agree to adjust
the scope of services and fees

1.
Example: After the first 90 days, Sphere 3D engages own audit firm and
accounting director. Both parties then agree to lower the allocations and fees
to remove use of the corresponding Sphere 3D allocated resource that is no
longer needed by Overland

c.
Scope / Description of Services to be provided. Business processes described
below in this section performed by Overland on behalf of Seller. Seller and
Overland's finance and accounting processes are highly integrated across
multiple entities and regions and cannot be separated piecemeal immediately on
deal close. Therefore, Overland will perform these services as an inseparable
package until Sphere is ready to take on all of this work on an agreed upon
transition date, which will be no later than the expiration of the Term:







--------------------------------------------------------------------------------





#
Description
1
Financial reporting
- Including public reporting process and obligations


2
Accounting / Transactional finance services
-    Account Receivable & collections
-    Accounts Payable
-    Sales & Use tax collection and processing
-    All general ledger accounting
3
Reviews and Audits with Auditors


4
Reliance on Overland IT systems:
-     Use of Overland IT software and hardware systems for each work day during
which Overland processes business activity on Seller’s behalf
5
Payroll processing















Fees and Expenses


1)
Services provided by Overland to Sphere 3D: During the Term, Seller will pay to
Buyer Monthly Service Fees as set forth below. These fees will continue until
either 1) Seller chooses to hire the Buyer resource(s) as an employee (where
applicable) or 2) the expiration of this agreement



a)
Monthly fee of $50,000 for the services provided by employees and contractors on
the Overland payroll

During the Term, Sphere 3D will have access and use Overland’s Business systems
for finance, accounting, and business operations


2)
Services provided by Sphere 3D to Overland:

a)
Monthly Audit Fee paid based on the following formula

i)
50% of Audit Firm (Moss Adams) fees invoiced to Seller







--------------------------------------------------------------------------------







Schedule B1


Seller Services: IT


Sphere 3D will, or Seller will cause one or more of its Affiliates to, provide
following the Closing and during the Term to Overland those services described
in this Schedule B. Seller will only be obligated to perform the services
described in this Schedule B if and to the extent that, in its sole discretion,
it has access to the personnel and other resources reasonably necessary to
perform the services in a manner that does not substantially interfere with the
business of Seller; provided, that Seller shall not take actions with the
primary purpose of ceasing to have access to the personnel and other resources
reasonably necessary to perform the services in this Schedule B. Overland will
use its commercially reasonable efforts to arrange to replace the services
provided by Seller hereunder as soon as reasonably practicable after the Closing
with services it provides for itself or with services it obtains from third
parties. In consideration for the services provided hereunder, Overland will pay
to Seller the amounts for such services as specified in this Schedule B.


1.
IT Services

a.
Term: 9 months from deal close date

i.
However, with 30 days’ notice buyer has the right to terminate before the term
date

b.
Buyer Transition plan:



Item
Support Requirement Description
Notes / scope estimate
1
Maintain/Support virtual server environment
 
 
Dortmund, Germany
3 Hypervisors, 20 Virtual Servers, 2 Storage Appliances
 
San Diego, CA
5 Hypervisors, 43 Virtual Servers, 5 Storage Appliances
 
Northern CA
5 Hypervisors, 30 Virtual Servers, 3 Storage Appliances
 
Westminster, CO
4 Hypervisors, 58 Virtual Servers, 2 Storage Appliances
2
Maintain/Support telephony solutions
 
 
San Diego, CA
 
 
Northern CA
 
 
Westminster, CO
 
3
Maintain/Support Active Directory
 
4
Application Support (System Level)
 
 
Mailbox support
217 users
 
Maintain/Support Email Filtering
217 mailboxes
 
Maintain/Support Office 365
 
 
Sharepoint support
217 users and 12 site collections
 
OneDrive support
217 users
 
Skype for Business support
217 users
5
Maintain Domains - Management and Registrations
 
 
Owned Domains
 
 
Managing DNS
 
 
SSL Certificates
21 SSL certificates
6
Maintain/Support Helpdesk
 
 
Daily management of Spiceworks helpdesk tickets
 
7
Maintain/Support infrastructure monitoring
 
 
Dortmund, Germany – 54 devices monitored
54 devices monitored
 
GTEC – 3 devices monitored
3 devices monitored
 
San Diego, CA – 61 devices monitored
61 devices monitored





--------------------------------------------------------------------------------





Item
Support Requirement Description
Notes / scope estimate
 
Northern CA – 49 devices monitored
49 devices monitored
 
Westminster, CO – 68 devices monitored
68 devices monitored
 
Internal user support
 
 
Dortmund, Germany – Primary support Andrii Boiarynov, UCX backup support
Primary support Andrii Boiarynov, UCX backup support
 
San Diego, CA –UCX primary support
Primary support UCX
 
Northern CA – Primary support UCX
Primary support UCX
 
Westminster, CO – Primary support UCX
Primary support UCX
8
Maintain infrastructure backups
 
9
Maintain site-to-site VPN tunnels
 
 
Site-to-Site IPSec VPN tunnels between all sites
 
10
License Management and Upgrades
 
 
Microsoft
 
 
Enterprise Agreement
 
 
Office365
 
 
MSDN
 
 
Vmware
 
 
ESET AntiVirus
 
 
GoToMeeting
 
 
Backup and Replication Software
 
 
Others
 
11
Virus / Malware
 
 
ESET AntiVirus support
 
12
Quarterly Audits w. Deliverables incl. Risk View, Recommendations for HW and SW,
Upgrades
 
13
Desktop Support
 
 
Image Management and Deployment
 
 
Remote / SoHo User Support
 
 
Print & Other Device Management
 
14
Centralized Business Infrastructure Upgrade / Modernization support (e.g.,
Clientele, Baan, SAP, etc….)
 



Fees and Expenses


During the Term, Overland will pay to Seller a Monthly Service Fee set forth
below. These fees will continue until the expiration of this agreement




b)
A flat rate of $15,000 per services rendered in the IT services table above







